Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 1 of 52 Page ID #:9




              EXHIBIT "A"
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 2 of 52 Page ID #:10

                                                                                                         Service of Process
                                                                                                         Transmittal
                                                                                                         03/03/2021
                                                                                                         CT Log Number 539145100
     TO:         Serviceof Process
                 CVS Health Companies
                 1 CVS DR MAIL CODE 1160
                 WOONSOCKET, RI 02895-6146

     RE:         Process Served in California

     FOR:        CVS Pharmacy, Inc. (Domestic State: RI)




     ENCLOSED ARE COPIES OF LEGAL PROCESS RECEIVED BY THE STATUTORY AGENT OF THE ABOVE COMPANY AS FOLLOWS:

     TITLE OF ACTION:                                  CHERYL ADAMS, PLTF. vs. CVS PHARMACY, INC., ETC., ET AL., DFTS. // TO: CVS
                                                       PHARMACY, INC., ETC.
     DOCUMENT(S) SERVED:                               -
     COURT/AGENCY:                                     None Specified
                                                       Case # 21STCV02412
     NATURE OF ACTION:                                 Personal Injury - Failure to Maintain Premises in a Safe Condition
     ON WHOM PROCESS WAS SERVED:                       C T Corporation System, Los Angeles, CA
     DATE AND HOUR OF SERVICE:                         By Process Server on 03/03/2021 at 13:38
     JURISDICTION SERVED :                             California
     APPEARANCE OR ANSWER DUE:                         None Specified
     ATTORNEY(S) / SENDER(S):                          None Specified
     ACTION ITEMS:                                     CT has retained the current log, Retain Date: 03/03/2021, Expected Purge Date:
                                                       03/08/2021

                                                       Image SOP

                                                       Email Notification, Serviceof Process service_of_process@cvs.com

     REGISTERED AGENT ADDRESS:                         C T Corporation System
                                                       818 West 7th Street
                                                       Los Angeles, CA 90017
                                                       800-448-5350
                                                       MajorAccountTeam1@wolterskluwer.com
     The information contained in this Transmittal is provided by CT for quick reference only. It does not constitute a legal opinion, and should not otherwise be
     relied on, as to the nature of action, the amount of damages, the answer date, or any other information contained in the included documents. The recipient(s)
     of this form is responsible for reviewing and interpreting the included documents and taking appropriate action, including consulting with its legal and other
     advisors as necessary. CT disclaims all liability for the information contained in this form, including for any omissions or inaccuracies that may be contained
     therein.




                                                                                                         Page 1 of 1 / AS
  Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 3 of 52 Page ID #:11




                       PROCESS SERVER DELIVERY DETAILS




Date:                    Wed, Mar 3, 2021

Server Name:             Jimmy Lizama




Entity Served            CVS PHARMACY, INC.

Agent Name               C2543240

Case Number              21STCV02412

Jurisdiction             CA
Electronically FILED by Superior Court of California, County of Los Angeles on 01/20/2021 04:22 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                 Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 4 of 52 Page ID #:12
                                                 21STCV02412

                                                                                                                                                                             SUM-100
                                                          SUMMONS                                                                                     FOR COURT USE ONLY
                                                                                                                                                  (SOLO PARA USO DE LA CORTE)
                                                (CITACION JUDICIAL)
           NOTICE TO DEFENDANT:
           (AVISO AL DEMANDADO):
           CVS PHARMACY, INC., a corporation and DOES 1 to 50, inclusive

           YOU ARE BEING SUED BY PLAINTIFF:
           (LO ESTÁ DEMANDANDO EL DEMANDANTE):
           CHERYL ADAMS
           NOTICE! You have been sued. The court may decide against you without your being heard unless you respond within 30 days. Read the information
           below.
              You have 30 CALENDAR DAYS after this summons and legal papers are served on you to file a written response at this court and have a copy
           served on the plaintiff. A letter or phone call will not protect you. Your written response must be in proper legal form if you want the court to hear your
           case. There may be a court form that you can use for your response. You can find these court forms and more information at the California Courts
           Online Self-Help Center (www.courtinfo.ca.gov/selfhelp), your county law library, or the courthouse nearest you. If you cannot pay the filing fee, ask the
           court clerk for a fee waiver form. If you do not file your response on time, you may lose the case by default, and your wages, money, and property may
           be taken without further warning from the court.
              There are other legal requirements. You may want to call an attorney right away. If you do not know an attorney, you may want to call an attorney
           referral service. If you cannot afford an attorney, you may be eligible for free legal services from a nonprofit legal services program. You can locate
           these nonprofit groups at the California Legal Services Web site (www.lawhelpcalifornia.org), the California Courts Online Self-Help Center
           (www.courtinfo.ca.gov/selfhelp), or by contacting your local court or county bar association. NOTE: The court has a statutory lien for waived fees and
           costs on any settlement or arbitration award of $10,000 or more in a civil case. The court's lien must be paid before the court will dismiss the case.
           ¡AVISO! Lo han demandado. Si no responde dentro de 30 días, la corte puede decidir en su contra sin escuchar su versión. Lea la información a
           continuación.
              Tiene 30 DÍAS DE CALENDARIO después de que le entreguen esta citación y papeles legales para presentar una respuesta por escrito en esta
           corte y hacer que se entregue una copia al demandante. Una carta o una llamada telefónica no lo protegen. Su respuesta por escrito tiene que estar
           en formato legal correcto si desea que procesen su caso en la corte. Es posible que haya un formulario que usted pueda usar para su respuesta.
           Puede encontrar estos formularios de la corte y más información en el Centro de Ayuda de las Cortes de California (www.sucorte.ca.gov), en la
           biblioteca de leyes de su condado o en la corte que le quede más cerca. Si no puede pagar la cuota de presentación, pida al secretario de la corte que
           le dé un formulario de exención de pago de cuotas. Si no presenta su respuesta a tiempo, puede perder el caso por incumplimiento y la corte le podrá
           quitar su sueldo, dinero y bienes sin más advertencia.
              Hay otros requisitos legales. Es recomendable que llame a un abogado inmediatamente. Si no conoce a un abogado, puede llamar a un servicio de
           remisión a abogados. Si no puede pagar a un abogado, es posible que cumpla con los requisitos para obtener servicios legales gratuitos de un
           programa de servicios legales sin fines de lucro. Puede encontrar estos grupos sin fines de lucro en el sitio web de California Legal Services,
           (www.lawhelpcalifornia.org), en el Centro de Ayuda de las Cortes de California, (www.sucorte.ca.gov) o poniéndose en contacto con la corte o el
           colegio de abogados locales. AVISO: Por ley, la corte tiene derecho a reclamar las cuotas y los costos exentos por imponer un gravamen sobre
           cualquier recuperación de $10,000 ó más de valor recibida mediante un acuerdo o una concesión de arbitraje en un caso de derecho civil. Tiene que
           pagar el gravamen de la corte antes de que la corte pueda desechar el caso.
          The name and address of the court is:                                                                                CASE NUMBER: (Número del Caso):
          (El nombre y dirección de la corte es): LOS ANGELES SUPERIOR COURT
          111 N. Hill Street, Los Angeles, CA 90012
          Stanley Mosk Courthouse
          The name, address, and telephone number of plaintiff's attorney, or plaintiff without an attorney, is: (El nombre, la dirección y el número
          de teléfono del abogado del demandante, o del demandante que no tiene abogado, es):
          Lindsay Burton (SBN 311065); Nick Galadzhyan (SBN 324974) B|B Law Group, LLP 6100 Center Drive, Suite 1100, Los Angeles, CA
          DATE:                                                                          Clerk, by                                          , Deputy
                    January 20, 2021
          (Fecha)                                                                        (Secretario)                                       (Adjunto)
           (For proof of service of this summons, use Proof of Service of Summons (form POS-010).)
           (Para prueba de entrega de esta citatión use el formulario Proof of Service of Summons, (POS-010).)
                                            NOTICE TO THE PERSON SERVED: You are served
            [SEAL]
                                                     1.   D       as an individual defendant.
                                                     2.   D       as the person sued under the fictitious name of (specify):

                                                     3.   D       on behalf of (specify):      CVS Pharmacy, Inc., a corporation
                                                          under:   D     CCP 416.10 (corporation)                                  D       CCP 416.60 (minor)
                                                                   D     CCP 416.20 (defunct corporation)                          D       CCP 416.70 (conservatee)
                                                                   D     CCP 416.40 (association or partnership)                   D       CCP 416.90 (authorized person)
                                                                   D     other (specify):
                                                     4.   D       by personal delivery on (date)                                                                                 Page 1 of 1
          Form Adopted for Mandatory Use
          Judicial Council of California
                                                                                         SUMMONS                                                       Code of Civil Procedure §§ 412.20, 465
                                                                                                                                                                           www.courts.ca.gov
          SUM-100 [Rev. July 1, 2009]
Electronically FILED by Superior Court of California, County of Los Angeles on 01/20/2021 04:22 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                 Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 5 of 52 Page ID #:13
                                                 21STCV02412
                                              Assigned for all purposes to: Spring Street Courthouse, Judicial Officer: Edward Moreton
                                                                                                                                                                        PLD-PI-001
           ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):
                                                                                                                                                FOR COURT USE ONLY
           Lindsay Burton, Esq. (SBN: 311065); Nick Galadzhyan, Esq. (SBN:324974)
           B|B Law Group, LLP
           6100 Center Drive Suite 1100
           Los Angeles, CA 90045

                      TELEPHONE NO:      323-925-7800                       FAX NO. (Optional):   323-925-7801
           E-MAIL ADDRESS (Optional):
               ATTORNEY FOR (Name):      Plaintiff, CHERYL ADAMS
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
            STREET ADDRESS:       111 N. Hill Street
            MAILING ADDRESS:
           CITY AND ZIP CODE:     Los Angeles CA 90012
               BRANCH NAME:       Stanley Mosk Courthouse
              PLAINTIFF: CHERYL ADAMS
           DEFENDANT: CVS PHARMACY, INC., a corporation
           [KJ DOES 1 TO 50                             inclusive
                                                                                                                                CASE NUMBER:
           COMPLAINT—Personal Injury, Property Damage, Wrongful Death
           D AMENDED (Number):
           Type (check all that apply):
           D    MOTOR VEHICLE           [KJ OTHER (specify): General Negligence
               [KJ Property Damage           Wrongful Death
                                                       D
               [KJ Personal Injury       [KJ Other Damages (specify): Loss of future earnings
           Jurisdiction (check all that apply):
           D    ACTION IS A LIMITED CIVIL CASE
                Amount demanded              does not exceed $10,000
                                                  D
                                             exceeds $10,000, but does not exceed $25,000
                                                  D
           [KJ ACTION IS AN UNLIMITED CIVIL CASE (exceeds $25,000)
           D    ACTION IS RECLASSIFIED by this amended complaint
                     Dfrom limited to unlimited
                     Dfrom unlimited to limited
          1. Plaintiff (name or names): CHERYL ADAMS
               alleges causes of action against defendant (name or names):
               CVS PHARMACY, INC., a corporation
          2. This pleading, including attachments and exhibits, consists of the following number of pages:
          3. Each plaintiff named above is a competent adult
             a.      Dexcept plaintiff (name):
                            (1) D         a corporation qualified to do business in California
                            (2) D         an unincorporated entity (describe):
                            (3) D         a public entity (describe):
                            (4) D         a minor        D      an adult
                                          (a)    D     for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                                          (b)    D     other (specify):
                            (5)   D       other (specify):
                b.   D      except plaintiff (name):
                            (1) D    a corporation qualified to do business in California
                            (2) D         an unincorporated entity (describe):
                            (3) D         a public entity (describe):
                            (4) D         a minor        D      an adult
                                          (a)    D     for whom a guardian or conservator of the estate or a guardian ad litem has been appointed
                                          (b)    D     other (specify):
                            (5)   D       other (specify):
           D         Information about additional plaintiffs who are not competent adults is shown in Attachment 3.
                                                                                                                                                                                Page 1 of 3

           Form Approved for Optional Use                           COMPLAINT—Personal Injury, Property                                                    Code of Civil Procedure, § 425.12
             Judicial Council of California                                                                                                                               www.courts.ca.gov
          PLD-PI-001 [Rev. January 1, 2007]                              Damage, Wrongful Death
          Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 6 of 52 Page ID #:14
                                                                                                                                   PLD-PI-001
SHORT TITLE:                                                                                       CASE NUMBER:
 ADAMS v. CVS PHARMACY, INC., et al.


4.    D        Plaintiff (name):
               is doing business under the fictitious name (specify):

         and has complied with the fictitious business name laws.
5. Each defendant named above is a natural person
  a. [KJ except defendant (name): CVS PHARMACY, INC.                        c.   D     except defendant (name):
        (1) D    a business organization, form unknown                           (1)   D a business organization, form unknown
        (2) [KJ a corporation                                                    (2)   D    a corporation
               (3)   D     an unincorporated entity (describe):                  (3)   D    an unincorporated entity (describe):

               (4)   D     a public entity (describe):                           (4)   D    a public entity (describe):

               (5)   D     other (specify):                                      (5)   D    other (specify):




     b.    D         except defendant (name):                               d.   D     except defendant (name):
               (1)   D     a business organization, form unknown                 (1)   D    a business organization, form unknown
               (2)   D     a corporation                                         (2)   D    a corporation
               (3)   D     an unincorporated entity (describe):                  (3)   D    an unincorporated entity (describe):

               (4)   D     a public entity (describe):                           (4)   D    a public entity (describe):


               (5)   D     other (specify):                                      (5)   D    other (specify):


      D        Information about additional defendants who are not natural persons is contained in Attachment 5.
6. The true names of defendants sued as Does are unknown to plaintiff.
      a.   [KJ Doe defendants (specify Doe numbers): 1 - 50, inclusive                       were the agents or employees of other
                      named defendants and acted within the scope of that agency or employment.
      b.   [KJ Doe defendants (specify Doe numbers): 1 - 50, inclusive                     are persons whose capacities are unknown to
                   plaintiff.
7.    D        Defendants who are joined under Code of Civil Procedure section 382 are (names):




8. This court is the proper court because
   a. D      at least one defendant now resides in its jurisdictional area.
   b. [KJ the principal place of business of a defendant corporation or unincorporated association is in its jurisdictional area.
   c. [KJ injury to person or damage to personal property occurred in its jurisdictional area.
   d.      D other (specify):




9.    D        Plaintiff is required to comply with a claims statute, and
      a.   D       has complied with applicable claims statutes, or
      b.   D          is excused from complying because (specify):




PLD-PI-001 [Rev. January 1, 2007]                        COMPLAINT—Personal Injury, Property                                          Page 2 of 3
                                                              Damage, Wrongful Death
       Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 7 of 52 Page ID #:15
                                                                                                                                      PLD-PI-001
SHORT TITLE:                                                                                       CASE NUMBER:
 ADAMS v. CVS PHARMACY, INC., et al.

10. The following causes of action are attached and the statements above apply to each (each complaint must have one or more
    causes of action attached):
a.    D        Motor Vehicle
b.    [K] General Negligence
c.    D        Intentional Tort
d.    D        Products Liability
e.    [K] Premises Liability
f.    D        Other (specify):




11. Plaintiff has suffered
a. [K] wage loss
b.    [K]    loss of use of property
c.    [K]    hospital and medical expenses
d.    [K]    general damage
e.    [K]    property damage
f.    [K]    loss of earning capacity
g.    [K]    other damage (specify):
             FUTURE LOSS OF EARNINGS AND FUTURE MEDICAL EXPENSES FOR INTEREST AS PERMITTED BY THE LAW.



12.   D      The damages claimed for wrongful death and the relationships of plaintiff to the deceased are
      a.   D    listed in Attachment 12.
      b.   D      as follows:




13. The relief sought in this complaint is within the jurisdiction of this court.




14. Plaintiff prays for judgment for costs of suit; for such relief as is fair, just, and equitable; and for
    a. (1) [K] compensatory damages
           (2)   D  punitive damages
            The amount of damages is (in cases for personal injury or wrongful death, you must check (1)):
           (1) [K] according to proof
           (2) [K] in the amount of: $ 5,000,000.00
15.   D     The paragraphs of this complaint alleged on information and belief are as follows (specify paragraph numbers):
            PREM.L-1; PREM.L-2; PREM.L-3; PREM.L-5; and GN-1


Date: January 20, 2021
Nick Galadzhyan, Esq.
                              (TYPE OR PRINT NAME)                                                        (SIGNATURE OF PLAINTIFF OR ATTORNEY)

PLD-PI-001 [Rev. January 1, 2007]                    COMPLAINT—Personal Injury, Property                                                    Page 3 of 3
                                                          Damage, Wrongful Death
      Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 8 of 52 Page ID #:16
                                                                                                                                        PLD-PI-001(4)
 SHORT TITLE:                                                                                             CASE NUMBER:
 ADAMS v. CVS PHARMACY, INC.

          First
                                                   CAUSE OF ACTION—Premises Liability                                          Page       4
                  (number)
ATTACHMENT TO                          Complaint         Cross-Complaint
(Use a separate cause of action form for each cause of action.)
Prem.L-1.(name): Plaintiff, CHERYL ADAMS
              alleges the acts of defendants were the legal (proximate) cause of damages to plaintiff.
               On (date):         January 21, 2019                           plaintiff was injured on the following premises in the following
               fashion (description of premises and circumstances of injury):
              Plaintiff sustained injuries when plaintiff slipped and fell as a result of dangerous conditions on Defendants' property, located
              at 4775 Rosecrans Avenue, Hawthorne, CA 90250, causing injuries and damages to be proven at the time of trial.
              Defendants, and each of them, are responsible for their failure to provide a safe, suitable, and adequate premises. Plaintiff is
              informed and believes and thereon alleges that said hazardous, dangerous conditions were caused by Defendants, and each
              of them, and/or existed for a sufficient time prior to the incident for Defendants to have corrected, removed, and/or warned
              Plaintiff of the existence of said conditions, which Defendants negligently and carelessly failed to do, causing serious injuries

Prem.L-2.       [KJ Count One—Negligence The defendants who negligently owned, maintained, managed and
                         operated the described premises were (names):
                         CVS PHARMACY, INC., a corporation



                          [KJ Does 1                        to 50, inclusive
Prem.L-3.        Dx       Count Two—Willful Failure to Warn [Civil Code section 846] The defendant owners who willfully
                          or maliciously failed to guard or warn against a dangerous condition, use, structure, or activity were
                          (names):
                           CVS PHARMACY, INC., a corporation




                          Dx       Does     1                to     50, inclusive
                          Plaintiff, a recreational user, was      D     an invited guest     D     a paying guest.
Prem.L-4.        D        Count Three—Dangerous Condition of Public Property The defendants who owned public property
                          on which a dangerous condition existed were (names):




                          D       Does                     to
                          a.     D   The defendant public entity had        D   actual      D     constructive notice of the existence of the
                                      dangerous condition in sufficient time prior to the injury to have corrected it.
                          b.     D     The condition was created by employees of the defendant public entity.
Prem.L-5.a.        [KJ Allegations about Other Defendants The defendants who were the agents and employees of the other
                            defendants and acted within the scope of the agency were (names):



                            [KJ Does 1                          to 50, inclusive
              b.   [KJ The defendants who are liable to plaintiffs for other reasons and the reasons for their liability are
                       D described in attachment Prem.L-5.b [KJ as follows (names):
                               CVS PHARMACY, INC., a corporation

                                                                                                                                                    Page 1 of 1
  Form Approved for Optional Use                                                                                                Code of Civil Procedure, § 425.12
 Judicial Council of California PLD-                 CAUSE OF ACTION—Premises Liability                                                        www.courts.ca.gov
  PI-001(4) [Rev. January 1, 2007]
      Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 9 of 52 Page ID #:17
                                                                                                                                PLD-PI-001(2)
 SHORT TITLE:                                                                                     CASE NUMBER:
 ADAMS v. CVS PHARMACY, INC., et al.

      SECOND                                      CAUSE OF ACTION—General Negligence                                     Page 5
                    (number)




                                                       D
                                           Complaint       Cross-Complaint
    ATTACHMENT TO
                               G
    (Use a separate cause of action form for each cause of action.)

    GN-1. Plaintiff (name): CHERYL ADAMS

             alleges that defendant (name): CVS PHARMACY, INC., a corporation

                      Does             1                 to 50, inclusive
             E]




             was the legal (proximate) cause of damages to plaintiff. By the following acts or omissions to act, defendant
             negligently caused the damage to plaintiff

             on (date): January 21, 2019

             at (place): 4775 ROSECRANS AVENUE, HAWTHORNE, CA 90250

             (description of reasons for liability):
             Defendants, and each of them, by their acts or omissions to act, negligently caused the injuries to Plaintiff which occurred on
             or about January 21, 2019, then Plaintiff slipped and fell as a result of dangerous conditions on Defendants' property,
             causing injuries and damages in an amount to be proven at the time of trial. Plaintiff sustained serious injuries and incurred
             damages as a direct result of the negligence of Defendants in maintaining, inspecting, repairing, managing, supervising,
             controlling and/or operating the premises located at 4775 Rosecrans Avenue, Hawthorne, CA 90250; including but not
             limited to fixtures and appliances, entrance and exit ways, surrounding parking lots and alleys, aisles, floors, stairs, steps,
             gate and any other surfaces and areas upon which individuals may move about; negligently hiring, training, supervising,
             controlling and/or monitoring employees and agents responsible for the maintenance, inspections, repairing, supervision,
             control and operations; failing to provide a safe, suitable and adequate premises for individuals using said premises. Plaintiff
             is informed and believes and thereon alleges that said hazardous, dangerous conditions were caused by Defendants, and
             each of them, and or/existed for a sufficient time prior to the incident for Defendants to have corrected, removed, and/or
             warned Plaintiff of the existence of said conditions, which Defendants negligently and carelessly failed to do, causing serious
             injuries to Plaintiff. Defendants also failed to warn Plaintiff of the risks and dangers of which Defendants created or knew, or
             in the existence of reasonable care should have known, and which were unknown and not readily apparent to Plaintiff.
             Defendants' failure to warn was a direct legal cause of Plaintiff's injuries and damages. Defendants had actual and/or
             constructive notice of said dangerous conditions.




                                                                                                                                            Page 1 of 1
  Form Approved for Optional Use                                                                                          Code of Civil Procedure 425.12
    Judicial Council of California                 CAUSE OF ACTION—General Negligence                                                 www.courts.ca.gov
PLD-PI-001(2) [Rev. January 1, 2007]
                                                                                                                                                                                    CM-010
Electronically FILED by Superior Court of California, County of Los Angeles on 01/20/2021 04:22 PM Sherri R. Carter, Executive Officer/Clerk of Court, by R. Clifton,Deputy Clerk
                 Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 10 FOR
                                                                                of 52     Page ID #:18
            ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State Bar number, and address):21STCV02412
                                                                                    COURT USE ONLY
           Lindsay Burton, Esq. (SBN: 311065); Nick Galadzhyan, Esq. (SBN: 324974)
           B|B Law Group, LLP
           6100 Center Drive, Suite 1100, Los Angeles, CA 90045

                     TELEPHONE NO.:    323-925-7800                         FAX NO. (Optional):   323-935-7801
                ATTORNEY FOR (Name):   Plaintiff, CHERYL ADAMS
           SUPERIOR COURT OF CALIFORNIA, COUNTY OF LOS ANGELES
            STREET ADDRESS:     111 N. Hill Street
            MAILING ADDRESS:
           CITY AND ZIP CODE:   Los Angeles, CA 90012
                BRANCH NAME:    Stanley Mosk Courthouse
           CASE NAME:
            ADAMS v. CVS PHARMACY, INC., et al.
                  CIVIL CASE COVER SHEET                                      Complex Case Designation                          CASE NUMBER:

           w        Unlimited
                    (Amount
                                            D       Limited
                                                    (Amount
                                                                           Counter
                                                                           D                     Joinder
                                                                                                       D
                                                                   Filed with first appearance by defendant JUDGE:
                    demanded                        demanded is
                                                                       (Cal. Rules of Court, rule 3.402)
                    exceeds $25,000)                $25,000)                                                 DEPT.:

                                                     Items 1–6 below must be completed (see instructions on page 2).
            1. Check one box below for the case type that best describes this case:
                Auto Tort                                                Contract                                           Provisionally Complex Civil Litigation
                      Auto (22)                                                                                             (Cal. Rules of Court, rules 3.400–3.403)
                D                                                        D       Breach of contract/warranty (06)
                      Uninsured motorist (46)                                                                               D      Antitrust/Trade regulation (03)
                D                                                        D       Rule 3.740 collections (09)
                Other PI/PD/WD (Personal Injury/Property                         Other collections (09)                     D       Construction defect (10)
                Damage/Wrongful Death) Tort
                                                                         D                                                          Mass tort (40)
                                                                         D       Insurance coverage (18)                    D
                D      Asbestos (04)                                                                                                Securities litigation (28)
                                                                         D     Other contract (37)                          D
                D      Product liability (24)                                                                                     Environmental/Toxic tort (30)
                                                                         Real Property                                      D
                D      Medical malpractice (45)                                                                             D     Insurance coverage claims arising from the
                                                                         D       Eminent domain/Inverse
                                                                                                                                  above listed provisionally complex case
                w    Other PI/PD/WD (23)
                Non-PI/PD/WD (Other) Tort
                                                                                 condemnation (14)
                                                                                 Wrongful eviction (33)
                                                                                                                                  types (41)
                                                                         D                                                  Enforcement of Judgment
                D      Business tort/unfair business practice (07)       D    Other real property (26)                            Enforcement of judgment (20)
                       Civil rights (08)                                 Unlawful Detainer
                                                                                                                            D
                D                                                                                                           Miscellaneous Civil Complaint
                       Defamation (13)                                   D       Commercial (31)
                D                                                                                                           D       RICO (27)
                       Fraud (16)                                        D       Residential (32)
                D                                                                                                           D       Other complaint (not specified above) (42)
                       Intellectual property (19)                        D     Drugs (38)
                D                                                        Judicial Review
                                                                                                                            Miscellaneous Civil Petition
                D      Professional negligence (25)
                                                                                 Asset forfeiture (05)                      D       Partnership and corporate governance (21)
                D    Other non-PI/PD/WD tort (35)                        D
                                                                                 Petition re: arbitration award (11)        D       Other petition (not specified above) (43)
                Employment                                               D
                       Wrongful termination (36)                         D       Writ of mandate (02)
                D
                D      Other employment (15)                             D       Other judicial review (39)
           2. This case         is
                                D     0 is not complex under rule 3.400 of the California Rules of Court. If the case is complex, mark the
             factors requiring exceptional judicial management:
             a.     D  Large number of separately represented parties       d.         Large number of witnesses
                                                                                                      D
             b.     D  Extensive motion practice raising difficult or novel e.         Coordination with related actions pending in one or more
                                                                                                      D
                       issues that will be time-consuming to resolve                   courts in other counties, states, or countries, or in a federal
             c.        Substantial amount of documentary evidence                      court
                    D                                                       f.         Substantial postjudgment judicial supervision
                                                                                                      D
          3. Remedies sought (check all that apply): a.                w
                                                                 monetary b.        nonmonetary; declaratory or injunctive relief c.
                                                                                                  D                                            punitive                    D
          4. Number of causes of action (specify): 2
          5. This case          Dis    0 is not a class action suit.
          6. If there are any known related cases, file and serve a notice of related case. (You may use form CM-015.)
          Date: January 20, 2021
          Nick Galadzhyan, Esq.                                                                                           ► 9li.ck c{J'aJ4,d,z/uflu11
                                       (TYPE OR PRINT NAME)                                                                        (SIGNATURE OF PARTY OR ATTORNEY FOR PARTY)
                                                                                             NOTICE
             • Plaintiff must file this cover sheet with the first paper filed in the action or proceeding (except small claims cases or cases filed
                under the Probate Code, Family Code, or Welfare and Institutions Code). (Cal. Rules of Court, rule 3.220.) Failure to file may result
                in sanctions.
            •   File this cover sheet in addition to any cover sheet required by local court rule.
            •   If this case is complex under rule 3.400 et seq. of the California Rules of Court, you must serve a copy of this cover sheet on all
                other parties to the action or proceeding.
            •   Unless this is a collections case under rule 3.740 or a complex case, this cover sheet will be used for statistical purposes only.
                                                                                                                                                                                   Page 1 of 2
          Form Adopted for Mandatory Use                                                                                              Cal. Rules of Court, rules 2.30, 3.220, 3.400–3.403, 3.740;
          Judicial Council of California                                   CIVIL CASE COVER SHEET                                             Cal. Standards of Judicial Administration, std. 3.10
          CM-010 [Rev. July 1, 2007]                                                                                                                                           www.courts.ca.gov
      Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 11 of 52 Page ID #:19
                                                                                    CM-010
                               INSTRUCTIONS ON HOW TO COMPLETE THE COVER SHEET
To Plaintiffs and Others Filing First Papers. If you are filing a first paper (for example, a complaint) in a civil case, you must
complete and file, along with your first paper, the Civil Case Cover Sheet contained on page 1. This information will be used to compile
statistics about the types and numbers of cases filed. You must complete items 1 through 6 on the sheet. In item 1, you must check
one box for the case type that best describes the case. If the case fits both a general and a more specific type of case listed in item 1,
check the more specific one. If the case has multiple causes of action, check the box that best indicates the primary cause of action.
To assist you in completing the sheet, examples of the cases that belong under each case type in item 1 are provided below. A cover
sheet must be filed only with your initial paper. Failure to file a cover sheet with the first paper filed in a civil case may subject a party,
its counsel, or both to sanctions under rules 2.30 and 3.220 of the California Rules of Court.
To Parties in Rule 3.740 Collections Cases. A "collections case" under rule 3.740 is defined as an action for recovery of money owed
in a sum stated to be certain that is not more than $25,000, exclusive of interest and attorney's fees, arising from a transaction in which
property, services, or money was acquired on credit. A collections case does not include an action seeking the following: (1) tort
damages, (2) punitive damages, (3) recovery of real property, (4) recovery of personal property, or (5) a prejudgment writ of
attachment. The identification of a case as a rule 3.740 collections case on this form means that it will be exempt from the general
time-for-service requirements and case management rules, unless a defendant files a responsive pleading. A rule 3.740 collections
case will be subject to the requirements for service and obtaining a judgment in rule 3.740.
To Parties in Complex Cases. In complex cases only, parties must also use the Civil Case Cover Sheet to designate whether the
case is complex. If a plaintiff believes the case is complex under rule 3.400 of the California Rules of Court, this must be indicated by
completing the appropriate boxes in items 1 and 2. If a plaintiff designates a case as complex, the cover sheet must be served with the
complaint on all parties to the action. A defendant may file and serve no later than the time of its first appearance a joinder in the
plaintiff's designation, a counter-designation that the case is not complex, or, if the plaintiff has made no designation, a designation that
the case is complex.                                      CASE TYPES AND EXAMPLES
 Auto Tort                                      Contract                                          Provisionally Complex Civil Litigation (Cal.
   Auto (22)–Personal Injury/Property              Breach of Contract/Warranty (06)               Rules of Court Rules 3.400–3.403)
           Damage/Wrongful Death                       Breach of Rental/Lease                          Antitrust/Trade Regulation (03)
       Uninsured Motorist (46) (if the                      Contract (not unlawful detainer            Construction Defect (10)
        case involves an uninsured                              or wrongful eviction)                  Claims Involving Mass Tort (40)
        motorist claim subject to                      Contract/Warranty Breach–Seller                 Securities Litigation (28)
        arbitration, check this item                        Plaintiff (not fraud or negligence)        Environmental/Toxic Tort (30)
        instead of Auto)                               Negligent Breach of Contract/                   Insurance Coverage Claims
 Other PI/PD/WD (Personal Injury/                           Warranty                                          (arising from provisionally complex
 Property Damage/Wrongful Death)                       Other Breach of Contract/Warranty                      case type listed above) (41)
 Tort                                              Collections (e.g., money owed, open            Enforcement of Judgment
     Asbestos (04)                                     book accounts) (09)                           Enforcement of Judgment (20)
         Asbestos Property Damage                      Collection Case–Seller Plaintiff                  Abstract of Judgment (Out of
         Asbestos Personal Injury/                     Other Promissory Note/Collections                       County)
               Wrongful Death                               Case                                     Confession of Judgment (non-
      Product Liability (not asbestos or           Insurance Coverage (not provisionally                  domestic relations)
          toxic/environmental) (24)                    complex) (18)                                 Sister State Judgment
      Medical Malpractice (45)                         Auto Subrogation                              Administrative Agency Award
           Medical Malpractice–                        Other Coverage                                    (not unpaid taxes)
                Physicians & Surgeons              Other Contract (37)                               Petition/Certification of Entry of
      Other Professional Health Care                   Contractual Fraud                                  Judgment on Unpaid Taxes
              Malpractice                              Other Contract Dispute                        Other Enforcement of Judgment
      Other PI/PD/WD (23)                       Real Property                                               Case
           Premises Liability (e.g., slip          Eminent Domain/Inverse                         Miscellaneous Civil Complaint
                and fall)                              Condemnation (14)                             RICO (27)
           Intentional Bodily Injury/PD/WD         Wrongful Eviction (33)                            Other Complaint (not specified
                 (e.g., assault, vandalism)        Other Real Property (e.g., quiet title) (26)            above) (42)
           Intentional Infliction of                   Writ of Possession of Real Property                 Declaratory Relief Only
                Emotional Distress                     Mortgage Foreclosure                                Injunctive Relief Only (non-
           Negligent Infliction of                     Quiet Title                                              harassment)
                 Emotional Distress                    Other Real Property (not eminent                    Mechanics Lien
           Other PI/PD/WD                              domain, landlord/tenant, or                         Other Commercial Complaint
 Non-PI/PD/WD (Other) Tort                             foreclosure)                                             Case (non-tort/non-complex)
      Business Tort/Unfair Business             Unlawful Detainer                                          Other Civil Complaint
          Practice (07)                            Commercial (31)                                              (non-tort/non-complex)
      Civil Rights (e.g., discrimination,          Residential (32)                               Miscellaneous Civil Petition
            false arrest) (not civil               Drugs (38) (if the case involves illegal          Partnership and Corporate
            harassment) (08)                       drugs, check this item; otherwise,                     Governance (21)
      Defamation (e.g., slander, libel)            report as Commercial or Residential)              Other Petition (not specified
             (13)                               Judicial Review                                           above) (43)
      Fraud (16)                                   Asset Forfeiture (05)                                  Civil Harassment
      Intellectual Property (19)                   Petition Re: Arbitration Award (11)                    Workplace Violence
      Professional Negligence (25)                 Writ of Mandate (02)                                   Elder/Dependent Adult
          Legal Malpractice                            Writ–Administrative Mandamus                            Abuse
          Other Professional Malpractice               Writ–Mandamus on Limited Court                     Election Contest
               (not medical or legal)                      Case Matter                                    Petition for Name Change
      Other Non-PI/PD/WD Tort (35)                     Writ–Other Limited Court Case                      Petition for Relief From Late
 Employment                                                Review                                              Claim
      Wrongful Termination (36)                    Other Judicial Review (39)                             Other Civil Petition
      Other Employment (15)                            Review of Health Officer Order
                                                       Notice of Appeal–Labor
                                                            Commissioner Appeals
CM-010 [Rev. July 1, 2007]                                                                                                                Page 2 of 2
                                                        CIVIL CASE COVER SHEET
                       Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 12 of 52 Page ID #:20
 SHORT TITLE:                                                                                                          CASE NUMBER
                                    ADAMS v. CVS PHARMACY, INC., et al.



                                                   CIVIL CASE COVER SHEET ADDENDUM AND
                                                           STATEMENT OF LOCATION
                                    (CERTIFICATE OF GROUNDS FOR ASSIGNMENT TO COURTHOUSE LOCATION)
                                    This form is required pursuant to Local Rule 2.3 in all new civil case filings in the Los Angeles Superior Court.



             Step 1: After completing the Civil Case Cover Sheet (Judicial Council form CM-010), find the exact case type in
                                       Column A that corresponds to the case type indicated in the Civil Case Cover Sheet.

              Step 2: In Column B, check the box for the type of action that best describes the nature of the case.

             Step 3: In Column C, circle the number which explains the reason for the court filing location you have
                                       chosen.

                                                            Applicable Reasons for Choosing Court Filing Location (Column C)

1. Class actions must be filed in the Stanley Mosk Courthouse, Central District.                       7. Location where petitioner resides.
2. Permissive filing in central district.                                                              8. Location wherein defendant/respondent functions wholly.
3. Location where cause of action arose.                                                               9. Location where one or more of the parties reside.
4. Mandatory personal injury filing in North District.                                               10. Location of Labor Commissioner Office.
                                                                                                     11. Mandatory filing location (Hub Cases – unlawful detainer, limited
5. Location where performance required or defendant resides.
                                                                                                     non-collection, limited collection, or personal injury).
6. Location of property or permanently garaged vehicle.




                                                    A                                                       B                                                        C
                                         Civil Case Cover Sheet                                       Type of Action                                      Applicable Reasons -
                                               Category No.                                          (Check only one)                                      See Step 3 Above

                                                Auto (22)            A7100 Motor Vehicle - Personal Injury/Property Damage/Wrongful Death                1, 4, 11
  Auto
  Tort




                                        Uninsured Motorist (46)      A7110 Personal Injury/Property Damage/Wrongful Death – Uninsured Motorist           1, 4, 11


                                                                     A6070 Asbestos Property Damage                                                      1, 11
                                             Asbestos (04)
                                                                     A7221 Asbestos - Personal Injury/Wrongful Death                                     1, 11
  Other Personal Injury/ Property
  Damage/ Wrongful Death Tort




                                          Product Liability (24)     A7260 Product Liability (not asbestos or toxic/environmental)                       1, 4, 11

                                                                     A7210 Medical Malpractice - Physicians & Surgeons                                   1, 4, 11
                                        Medical Malpractice (45)
                                                                     A7240 Other Professional Health Care Malpractice                                    1, 4, 11


                                                                    
                                                                    ✔ A7250 Premises Liability (e.g., slip and fall)
                                                                                                                                                          1, 4, 11
                                            Other Personal
                                            Injury Property          A7230 Intentional Bodily Injury/Property Damage/Wrongful Death (e.g.,
                                                                                                                                                          1, 4, 11
                                           Damage Wrongful                  assault, vandalism, etc.)
                                              Death (23)                                                                                                  1, 4, 11
                                                                     A7270 Intentional Infliction of Emotional Distress
                                                                                                                                                          1, 4, 11
                                                                     A7220 Other Personal Injury/Property Damage/Wrongful Death




    LASC CIV 109 Rev. 12/18
                                                                   CIVIL CASE COVER SHEET ADDENDUM                                                     Local Rule 2.3

    For Mandatory Use
                                                                      AND STATEMENT OF LOCATION                                                           Page 1 of 4
                   Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 13 of 52 Page ID #:21
SHORT TITLE:                                                                                                      CASE NUMBER
                                  ADAMS v. CVS PHARMACY, INC., et al.


                                                A                                                         B                                              C Applicable
                                      Civil Case Cover Sheet                                        Type of Action                                    Reasons - See Step 3
                                            Category No.                                           (Check only one)                                         Above

                                        Business Tort (07)          A6029 Other Commercial/Business Tort (not fraud/breach of contract)              1, 2, 3
  Non-Personal Injury/ Property
  Damage/ Wrongful Death Tort




                                         Civil Rights (08)          A6005 Civil Rights/Discrimination                                                1, 2, 3

                                         Defamation (13)            A6010 Defamation (slander/libel)                                                 1, 2, 3

                                            Fraud (16)              A6013 Fraud (no contract)                                                        1, 2, 3

                                                                    A6017 Legal Malpractice                                                          1, 2, 3
                                   Professional Negligence (25)
                                                                    A6050 Other Professional Malpractice (not medical or legal)                      1, 2, 3

                                            Other (35)              A6025 Other Non-Personal Injury/Property Damage tort                             1, 2, 3

                                    Wrongful Termination (36)       A6037 Wrongful Termination                                                       1, 2, 3
        Employment




                                                                    A6024 Other Employment Complaint Case                                            1, 2, 3
                                      Other Employment (15)
                                                                    A6109 Labor Commissioner Appeals                                                 10

                                                                    A6004 Breach of Rental/Lease Contract (not unlawful detainer or wrongful
                                                                                                                                                      2, 5
                                                                           eviction)
                                   Breach of Contract/ Warranty                                                                                       2, 5
                                               (06)                 A6008 Contract/Warranty Breach -Seller Plaintiff (no fraud/negligence)
                                         (not insurance)                                                                                              1, 2, 5
                                                                    A6019 Negligent Breach of Contract/Warranty (no fraud)
                                                                                                                                                      1, 2, 5
                                                                    A6028 Other Breach of Contract/Warranty (not fraud or negligence)
        Contract




                                                                    A6002 Collections Case-Seller Plaintiff                                          5, 6, 11
                                         Collections (09)
                                                                    A6012 Other Promissory Note/Collections Case                                     5, 11
                                                                      A6034 Collections Case-Purchased Debt (Charged Off Consumer Debt               5, 6, 11
                                                                             Purchased on or after January 1, 2014)
                                     Insurance Coverage (18)        A6015 Insurance Coverage (not complex)                                           1, 2, 5, 8

                                                                    A6009 Contractual Fraud                                                          1, 2, 3, 5
                                       Other Contract (37)          A6031 Tortious Interference                                                      1, 2, 3, 5
                                                                    A6027 Other Contract Dispute(not breach/insurance/fraud/negligence)              1, 2, 3, 8, 9

                                     Eminent Domain/Inverse
                                                                    A7300 Eminent Domain/Condemnation                Number of parcels               2, 6
                                       Condemnation (14)
        Real Property




                                      Wrongful Eviction (33)        A6023 Wrongful Eviction Case                                                     2, 6

                                                                    A6018 Mortgage Foreclosure                                                       2, 6
                                     Other Real Property (26)       A6032 Quiet Title                                                                2, 6
                                                                    A6060 Other Real Property (not eminent domain, landlord/tenant, foreclosure)     2, 6

                                   Unlawful Detainer-Commercial
                                                                    A6021 Unlawful Detainer-Commercial (not drugs or wrongful eviction)              6, 11
                                               (31)
        Unlawful Detainer




                                   Unlawful Detainer-Residential
                                                                    A6020 Unlawful Detainer-Residential (not drugs or wrongful eviction)             6, 11
                                               (32)
                                       Unlawful Detainer-
                                                                    A6020F Unlawful Detainer-Post-Foreclosure                                        2, 6, 11
                                      Post-Foreclosure (34)

                                   Unlawful Detainer-Drugs (38)     A6022 Unlawful Detainer-Drugs                                                    2, 6, 11



                                                                   CIVIL CASE COVER SHEET ADDENDUM                                                  Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                      AND STATEMENT OF LOCATION                                                       Page 2 of 4
 For Mandatory Use
                         Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 14 of 52 Page ID #:22
SHORT TITLE:                           ADAMS v. CVS PHARMACY, INC., et al.                                               CASE NUMBER




                                                       A                                                        B                                 C Applicable
                                            Civil Case Cover Sheet                                        Type of Action                       Reasons - See Step 3
                                                  Category No.                                           (Check only one)                            Above

                                             Asset Forfeiture (05)         A6108 Asset Forfeiture Case                                        2, 3, 6

                                          Petition re Arbitration (11)     A6115 Petition to Compel/Confirm/Vacate Arbitration                2, 5
    Judicial Review




                                                                           A6151 Writ - Administrative Mandamus                               2, 8
                                             Writ of Mandate (02)          A6152 Writ - Mandamus on Limited Court Case Matter                 2
                                                                           A6153 Writ - Other Limited Court Case Review                       2

                                          Other Judicial Review (39)       A6150 Other Writ /Judicial Review                                  2, 8

                                        Antitrust/Trade Regulation (03)    A6003 Antitrust/Trade Regulation                                   1, 2, 8
    Provisionally Complex Litigation




                                           Construction Defect (10)        A6007 Construction Defect                                          1, 2, 3

                                          Claims Involving Mass Tort
                                                                           A6006 Claims Involving Mass Tort                                   1, 2, 8
                                                     (40)

                                           Securities Litigation (28)      A6035 Securities Litigation Case                                   1, 2, 8

                                                  Toxic Tort
                                                                           A6036 Toxic Tort/Environmental                                     1, 2, 3, 8
                                              Environmental (30)

                                         Insurance Coverage Claims
                                                                           A6014 Insurance Coverage/Subrogation (complex case only)           1, 2, 5, 8
                                           from Complex Case (41)

                                                                           A6141 Sister State Judgment                                        2, 5, 11
                                                                           A6160 Abstract of Judgment                                         2, 6
 Enforcement
 of Judgment




                                                 Enforcement               A6107 Confession of Judgment (non-domestic relations)              2, 9
                                               of Judgment (20)            A6140 Administrative Agency Award (not unpaid taxes)               2, 8
                                                                           A6114 Petition/Certificate for Entry of Judgment on Unpaid Tax     2, 8
                                                                           A6112 Other Enforcement of Judgment Case                           2, 8, 9

                                                  RICO (27)                A6033 Racketeering (RICO) Case                                     1, 2, 8
 Civil Complaints
  Miscellaneous




                                                                           A6030 Declaratory Relief Only                                      1, 2, 8

                                              Other Complaints             A6040 Injunctive Relief Only (not domestic/harassment)             2, 8
                                          (Not Specified Above) (42)       A6011 Other Commercial Complaint Case (non-tort/non-complex)       1, 2, 8
                                                                           A6000 Other Civil Complaint (non-tort/non-complex)                 1, 2, 8

                                           Partnership Corporation
                                                                           A6113 Partnership and Corporate Governance Case                    2, 8
                                              Governance (21)

                                                                           A6121 Civil Harassment With Damages                                2, 3, 9
 Miscellaneous
 Civil Petitions




                                                                           A6123 Workplace Harassment With Damages                            2, 3, 9
                                                                           A6124 Elder/Dependent Adult Abuse Case With Damages                2, 3, 9
                                             Other Petitions (Not
                                            Specified Above) (43)          A6190 Election Contest                                             2
                                                                           A6110 Petition for Change of Name/Change of Gender                 2, 7
                                                                           A6170 Petition for Relief from Late Claim Law                      2, 3, 8
                                                                           A6100 Other Civil Petition                                         2, 9




                                                                          CIVIL CASE COVER SHEET ADDENDUM                                    Local Rule 2.3
 LASC CIV 109 Rev. 12/18
                                                                             AND STATEMENT OF LOCATION                                         Page 3 of 4
 For Mandatory Use
       Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 15 of 52 Page ID #:23
 SHORT TITLE:                                                                          CASE NUMBER
                ADAMS v. CVS PHARMACY, INC., et al.



Step 4: Statement of Reason and Address: Check the appropriate boxes for the numbers shown under Column C for the
            type of action that you have selected. Enter the address which is the basis for the filing location, including zip code.
            (No address required for class action cases).

                                                                        ADDRESS:
   REASON:
                                                                                         4775 Rosecrans Avenue
       1.       2.   3.   4.   5.   6.   7.   8.   9.   10.   ✔   11.



   CITY:                                      STATE:     ZIP CODE:


   Hawthorne                                  CA         90250

Step 5: Certification of Assignment: I certify that this case is properly filed in the          Central                 District of
            the Superior Court of California, County of Los Angeles [Code Civ. Proc., §392 et seq., and Local Rule 2.3(a)(1)(E)].




  Dated: January 20, 2021
                                                                                   (SIGNATURE OF ATTORNEY/FILING PARTY)




  PLEASE HAVE THE FOLLOWING ITEMS COMPLETED AND READY TO BE FILED IN ORDER TO PROPERLY
  COMMENCE YOUR NEW COURT CASE:

       1. Original Complaint or Petition.
       2. If filing a Complaint, a completed Summons form for issuance by the Clerk.
       3. Civil Case Cover Sheet, Judicial Council form CM-010.

       4. Civil Case Cover Sheet Addendum and Statement of Location form, LACIV 109, LASC Approved 03-04 (Rev.
          02/16).
       5. Payment in full of the filing fee, unless there is court order for waiver, partial or scheduled payments.
       6. A signed order appointing the Guardian ad Litem, Judicial Council form CIV-010, if the plaintiff or petitioner is a
          minor under 18 years of age will be required by Court in order to issue a summons.

       7. Additional copies of documents to be conformed by the Clerk. Copies of the cover sheet and this addendum
          must be served along with the summons and complaint, or other initiating pleading in the case.




                                              CIVIL CASE COVER SHEET ADDENDUM                                         Local Rule 2.3
  LASC CIV 109 Rev. 12/18
                                                 AND STATEMENT OF LOCATION                                                Page 4 of 4
  For Mandatory Use
     Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 16 of 52 Page ID #:24
                                                                                                Reserved for Clerk’s File Stamp
                  SUPERIOR COURT OF CALIFORNIA
                     COUNTY OF LOS ANGELES
  COURTHOUSE ADDRESS:
 Spring Street Courthouse
 312 North Spring Street, Los Angeles, CA 90012

                   NOTICE OF CASE ASSIGNMENT
                          UNLIMITED CIVIL CASE

                                                                                 CASE NUMBER:

  Your case is assigned for all purposes to the judicial officer indicated below. 21STCV02412

                           THIS FORM IS TO BE SERVED WITH THE SUMMONS AND COMPLAINT

                ASSIGNED JUDGE               DEPT     ROOM                  ASSIGNED JUDGE                       DEPT             ROOM
   ✔     Edward B. Moreton                  27




    Given to the Plaintiff/Cross-Complainant/Attorney of Record   Sherri R. Carter, Executive Officer / Clerk of Court
       01/21/2021
    on _____________________________                                        R. Clifton
                                                                         By __________________________________, Deputy Clerk
                 (Date)
LACIV 190 (Rev 6/18)       NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
     Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 17 of 52 Page ID #:25
                                   INSTRUCTIONS FOR HANDLING UNLIMITED CIVIL CASES

The following critical provisions of the California Rules of Court, Title 3, Division 7, as applicable in the Superior Court, are summarized
for your assistance.

APPLICATION
The Division 7 Rules were effective January 1, 2007. They apply to all general civil cases.

PRIORITY OVER OTHER RULES
The Division 7 Rules shall have priority over all other Local Rules to the extent the others are inconsistent.

CHALLENGE TO ASSIGNED JUDGE
A challenge under Code of Civil Procedure Section 170.6 must be made within 15 days after notice of assignment for all purposes
to a judge, or if a party has not yet appeared, within 15 days of the first appearance.

TIME STANDARDS
Cases assigned to the Independent Calendaring Courts will be subject to processing under the following time standards:

COMPLAINTS
All complaints shall be served within 60 days of filing and proof of service shall be filed within 90 days.

CROSS-COMPLAINTS
Without leave of court first being obtained, no cross-complaint may be filed by any party after their answer is filed. Cross-
complaints shall be served within 30 days of the filing date and a proof of service filed within 60 days of the filing date.

STATUS CONFERENCE
A status conference will be scheduled by the assigned Independent Calendar Judge no later than 270 days after the filing of the
complaint. Counsel must be fully prepared to discuss the following issues: alternative dispute resolution, bifurcation, settlement,
trial date, and expert witnesses.

FINAL STATUS CONFERENCE
The Court will require the parties to attend a final status conference not more than 10 days before the scheduled trial date. All
parties shall have motions in limine, bifurcation motions, statements of major evidentiary issues, dispositive motions, requested
form jury instructions, special jury instructions, and special jury verdicts timely filed and served prior to the conference. These
matters may be heard and resolved at this conference. At least five days before this conference, counsel must also have exchanged
lists of exhibits and witnesses, and have submitted to the court a brief statement of the case to be read to the jury panel as required
by Chapter Three of the Los Angeles Superior Court Rules.

SANCTIONS
The court will impose appropriate sanctions for the failure or refusal to comply with Chapter Three Rules, orders made by the
Court, and time standards or deadlines established by the Court or by the Chapter Three Rules. Such sanctions may be on a party,
or if appropriate, on counsel for a party.

This is not a complete delineation of the Division 7 or Chapter Three Rules, and adherence only to the above provisions is
therefore not a guarantee against the imposition of sanctions under Trial Court Delay Reduction. Careful reading and
compliance with the actual Chapter Rules is imperative.

Class Actions
Pursuant to Local Rule 2.3, all class actions shall be filed at the Stanley Mosk Courthouse and are randomly assigned to a complex
judge at the designated complex courthouse. If the case is found not to be a class action it will be returned to an Independent
Calendar Courtroom for all purposes.

*Provisionally Complex Cases
Cases filed as provisionally complex are initially assigned to the Supervising Judge of complex litigation for determination of
complex status. If the case is deemed to be complex within the meaning of California Rules of Court 3.400 et seq., it will be
randomly assigned to a complex judge at the designated complex courthouse. If the case is found not to be complex, it will be
returned to an Independent Calendar Courtroom for all purposes.




LACIV 190 (Rev 6/18)        NOTICE OF CASE ASSIGNMENT – UNLIMITED CIVIL CASE
LASC Approved 05/06
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 18 of 52 Page ID #:26
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 19 of 52 Page ID #:27
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 20 of 52 Page ID #:28
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 21 of 52 Page ID #:29
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 22 of 52 Page ID #:30
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 23 of 52 Page ID #:31
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 24 of 52 Page ID #:32
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 25 of 52 Page ID #:33
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 26 of 52 Page ID #:34
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 27 of 52 Page ID #:35
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 28 of 52 Page ID #:36
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 29 of 52 Page ID #:37
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 30 of 52 Page ID #:38
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 31 of 52 Page ID #:39
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 32 of 52 Page ID #:40
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 33 of 52 Page ID #:41
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 34 of 52 Page ID #:42
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 35 of 52 Page ID #:43
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 36 of 52 Page ID #:44
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 37 of 52 Page ID #:45
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 38 of 52 Page ID #:46
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 39 of 52 Page ID #:47
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 40 of 52 Page ID #:48
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 41 of 52 Page ID #:49
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 42 of 52 Page ID #:50
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 43 of 52 Page ID #:51
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 44 of 52 Page ID #:52
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 45 of 52 Page ID #:53
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 46 of 52 Page ID #:54
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 47 of 52 Page ID #:55
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 48 of 52 Page ID #:56
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 49 of 52 Page ID #:57
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 50 of 52 Page ID #:58
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 51 of 52 Page ID #:59
Case 2:21-cv-03873-SVW-AGR Document 2-1 Filed 05/07/21 Page 52 of 52 Page ID #:60
